Citation Nr: 0926837	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  99-171 39	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for undifferentiated-
type schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1965 to January 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The case returns to the Board following remands to the RO in 
August 2003 and March 2007.

FINDING OF FACT

The Veteran exhibits symptoms such as hypervigilance, 
flashbacks, nightmares, impaired judgment, impaired memory 
and concentration, occasional hallucinations, social 
avoidance, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to schizophrenia.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for the 
Veteran's service-connected schizophrenia have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic 
Code 9204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disabilities 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted here.  

A 30 percent rating for schizophrenia is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9204 (2008).

A 50 percent rating is warranted for schizophrenia if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9204.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9204.

History and Analysis

The Veteran submitted his claim for an increased rating for 
schizophrenia in August 1997.  A March 1998 rating decision 
continued the Veteran's 50 percent rating.  The Veteran 
appealed the continued 50 percent rating and contends that he 
is entitled to an increased rating for his service-connected 
schizophrenia.  

A January 1997 private examiner, Dr. J.A., noted the Veteran 
described nightmares.  The Veteran indicated he lived with 
his wife and spent most of his day at home.  He did not 
engage in many activities or chores around the house and 
occasionally watches television.  He did not go out alone.  
He did not go to church and did not visit his neighbors, but 
had a cordial relationship with them.  The Veteran was 
marginally clean and groomed and his movements were slow.  
The Veteran's thought content was occasionally logical and 
circumstantial.  He had referential ideas and ideas of 
disability.  Hallucinations and suicidal and homicidal 
ideation was denied.  His mood was anxious, depressed and 
irritable and his affect was inadequate and flat.  He was 
oriented in place and person and partially oriented in time.  
He had some issues with memory.  His concentration was 
limited and his intellectual capacity appeared to be 
diminished.  His judgment and insight was poor.  The examiner 
found the Veteran was not able to manage his financial funds 
and that his prognosis was poor.  The Veteran was found to 
have a Global Assessment of Functioning (GAF) score of 35 to 
45; with the highest score in the last year of 41 to 50.

A January 1997 VA examiner noted the Veteran reported that he 
was alone most of the time and did not feel like talking to 
anyone.  Upon examination, the Veteran was noted to be 
casually attired.  He had fine tremors of both upper 
extremities but was alert and aware of the interview.  The 
Veterans responses were relevant and coherent.  He appeared 
chronically depressed although was very tense during the 
course of the interview.  The Veteran described fear of 
something happening to him and had persecutory ideas.  He was 
not overtly delusional or hallucinatory, but he described 
auditory hallucinations.  The Veteran was not suicidal or 
homicidal but affect was very blunted and inappropriate.  
Mood was tense and depressed.  The Veteran described many 
Vietnam memories, including when he was wounded.  Judgment 
was fair, but insight was poor.  Memory was preserved and he 
was oriented times three.   The Veteran was found to have a 
GAF score of 50 to 55. 

A March 1997 Social Security Administration (SSA) psychiatric 
review report indicated that the Veteran had a moderate 
limitation of activities of daily living and maintaining 
social functioning.  The Veteran was noted to have frequent 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner.  He was also 
noted to have one or two episodes of deterioration or 
decompensation in work or work-like settings.  A physician's 
comments regarding the severity of the Veteran's disability 
indicated the Veteran's symptoms were severe and restrictive.  

An April 1997 SSA disability determination show that the 
Veteran was judged disabled since December 1994 from 
schizoaffective disorder.  This determination also indicated 
a secondary diagnosis of unstable angina.  Many of the 
records associated with this April 1997 determination relate 
to a time period prior to that on appeal.  

A March 2000 VA examiner noted the Veteran lived alone with 
his wife and last worked seven years prior.  The examiner 
noted the Veteran was being treated with Xanax, Olanzapine, 
Trazodone and Benadryl.  The Veteran reported that unless he 
takes his medication he cannot sleep adequately.  The Veteran 
also reported that he was basically alone and liked to remain 
isolated.  He felt fearful he was being watched and for that 
reason he does not drive and prefers to be by himself.  The 
Veteran was noted to be careless in his personal appearance 
and was very quiet.  Answers were short and poorly 
elaborated, but were relevant and coherent.  The Veteran 
described auditory hallucinations.  He engaged in social 
isolation and avoidance, which also had a strong referential 
and persecutory thinking component.  The Veteran indicated he 
was certain he was watched by others because he could hear 
them.  Affect was very flat and mood was sullen and guarded.  
He was oriented times three and memory and intellectual 
functioning were average.  Judgment was fair but his insight 
was very poor.  The Veteran was found to have a GAF score of 
45.

VA treatment records from 1997 to 2002 show the Veteran 
continued to receive treatment for his schizophrenia.  The 
records indicated that the Veteran was often alert, but 
depressed, with no suicidal or homicidal ideation and no 
involuntary movements.  A June 2002 VA Psychosocial 
Assessment showed the Veteran was having up and downs, 
including sleeping problems, hallucinations and erratic 
functioning.  

A May 2005 VA examiner noted the Veteran reported frequent 
awakening during the night.  The Veteran stayed in his room 
all day and complained of poor memory.  He indicated that his 
wife tells him he does not remember what they talked about.  
He also reported he had no desire to do anything and that his 
neighbors are bad people that he has to be protected from.  
The Veteran indicated he had a good relationship with his 
wife.  The Veteran was clean, adequately dressed and groomed 
and was alert and oriented times three.  His mood was 
depressed, with blunted affect and poor attention.  
Concentration was fair and memory was poor.  The Veteran's 
speech was clear, coherent and soft, with no current 
hallucinations.  He was not suicidal or homicidal, but his 
insight and judgment were poor.  Impulse control was good.  
No impairment of thought processes or communication was 
reported.  The Veteran was noted to be somewhat paranoid.  He 
was considered marginally competent to handle VA funds.  The 
Veteran was found to have a GAF score of 50.

An October 2007 VA treatment record shows the Veteran had 
been depressed with sleeping problems and not engaging in 
social activities.  He denied suicidal or homicidal ideation.  
November 2007 VA treatment records show the Veteran was not 
sleeping well, with recurrent awakening.  He continued to 
have recurrent episodes of anxiety, flashbacks, nightmares 
and depression, but denied suicidal or homicidal ideation.  
The Veteran also reported poor tolerance to people, to noises 
and frustration, with episodes of irritability and bad humor.  
The Veteran indicated he had good communication with his wife 
and family support.  The Veteran was found to have a GAF 
score of 50.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9204 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  

The March 1998 rating action continued the Veteran's 50 
percent rating for schizophrenia.  The Board finds, however, 
that the evidence of record meets the criteria for a 70 
percent rating for the Veteran's schizophrenia throughout the 
appeal period.  As shown above, the Veteran had symptoms of 
hypervigilance, flashbacks, nightmares, impaired judgment, 
impaired memory and concentration, poor insight, occasional 
hallucinations, social avoidance, irritability, depression 
and difficulty in establishing and maintaining effective work 
and social relationships, due to schizophrenia.  Upon review 
of the entire record, it appears that nearly all of these 
symptoms appeared present back to the time the Veteran filed 
his claim for increase.  These symptoms, along with GAF 
scores as low as 35 and 45 indicate that the Veteran meets 
the criteria for a 70 percent rating.  Given the Veteran's 
contentions, his GAF scores, and his symptoms as recorded in 
the medical evidence, the record more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating). As the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board finds that the Veteran's PTSD symptoms 
most approximately meet the criteria for an increased 70 
percent rating.  

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the Veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Veteran does not meet the criteria for a 100 percent rating.  

Consequently, the Board finds that the current disability 
picture for the entire time period under consideration of the 
Veteran's service-connected schizophrenia does not more 
nearly approximate the criteria for a 100 percent evaluation 
than those for a 70 percent evaluation.  See Fenderson, 
supra.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected schizophrenia.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown for 
the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his schizophrenia during the 
period of time on appeal.  In addition, while the Veteran has 
indicated that the disability interferes with his employment, 
the Board notes that the schedular ratings take occupational 
impairment into account.  Moreover, although a September 2006 
rating decision in the claims folder denied individual 
unemployability compensation benefits, the claims folder also 
contains a copy of a January 2008 rating decision granting 
individual unemployability compensation due to the Veteran's 
multiple service-connected disabilities.  In sum, there is no 
indication in the record that the average industrial 
impairment from this disability alone would be in excess of 
that contemplated by the assigned evaluation.  For these 
reasons, a referral for an extraschedular rating is not 
warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his service connection claim by means of July 2001 and May 
2004 letters from the agency of original jurisdiction.  While 
these letters were issued subsequent to the rating decisions 
on appeal, the appellant's claim was readjudicated by a 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Despite any deficiency in the timing 
of the notice provided to the appellant, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The April 1999 Statement of the Case (SOC) and subsequent 
SSOCs explained what specific regulatory provisions govern 
his schizophrenia and why the increased rating claim remained 
denied.  

A March 2006 letter informed the Veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given notice concerning the rating 
criteria for his schizophrenia in the rating decision, 
statement of the case and supplemental statements of the 
case.  In addition, the Veteran described how his disability 
impacted his daily activities or employment in his January 
1997, March 2000 and May 2005 VA examinations as well as in 
his VA treatment records, including in a June 2002 
Psychosocial Assessment.  Consequently, he demonstrated 
actual knowledge of the specific rating criteria for the 
disability, and why a higher rating had not been assigned.  
The Veteran also participated fully in his claims by 
presenting evidence and argument to support a higher rating.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim and that the Veteran was not 
prejudiced by any failure to provide such notice.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records.  Private medical records and SSA record 
are of record in the claims file.  Records from the State 
Insurance Corporation of the Commonwealth of Puerto Rico are 
also in the claims file.   The Veteran was also given VA 
examinations in connection with the claim.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the law and regulations regarding the payment of 
monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


